CONSULTING AGREEMENT This Consulting Agreement (the "Agreement") is entered into as of this 15th day of November, 2010 (the "Effective Date"), by and between Roth Kline, Inc. a Delaware corporation with offices at 1327 Ocean Avenue suite M, Santa Monica, California 90401 (or the "Company") and Michael Contarino, an individual at 400-Main Street, Salem, New Hampshire ("Consultant") (together the "Parties"). WHEREAS, Consultant possesses certain skills and expertise; WHEREAS, Company wishes to retain the services of Consultant on the terms and conditions set forth below, and WHEREAS, Consultant is willing to provide services to the Company, on the terms and conditions set forth below, NOW, THEREFORE, the parties agree as follows: 1.
